Joint Filer Information Name of Joint Filer: Hicks, Muse, Tate & Furst Private Equity Fund IV, L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund IV, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE, TATE & FURST PRIVATE EQUITY FUND IV, L.P. By: HM4 Partners, L.P., its general partner By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: HM4 Partners, L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund IV, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HM4 PARTNERS, L.P. By: Hicks, Muse GP Partners L.A., L.P., its general partner By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: Hicks, Muse GP Partners L.A., L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund IV, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE GP PARTNERS L.A., L.P. By: Hicks, Muse Latin America Fund I Incorporated, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: Hicks, Muse Latin America Fund I Incorporated Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund IV, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE LATIN AMERICA FUND I INCORPORATED By: /s/ William G. Neisel William G. Neisel Treasurer
